





Exhibit 10.2

AMENDMENT No. 1 TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
This AMENDMENT No. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment No. 1”) is made as of March 1, 2013 among (a) Miami AP Hotel, L.L.C.,
FelCor/JPM Hospitality (SPE), L.L.C., DJONT/JPM Hospitality Leasing (SPE),
L.L.C., FelCor/JPM Boca Raton Hotel, L.L.C. and DJONT/JPM Boca Raton Leasing,
L.L.C. (collectively, “Existing Borrowers”), (b) Charleston Mills House Hotel,
L.L.C., (the “New Borrower”, and together with the Existing Borrowers, the
“Borrowers”), and (c) JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, “Administrative Agent”) for the Lenders.
WHEREAS, Existing Borrowers, the Lenders and Administrative Agent are parties to
an Amended and Restated Revolving Credit Agreement, dated as of December 18,
2012 (as amended, the “Existing Credit Agreement”), pursuant to which the
Lenders have agreed to make loans to Borrowers on the terms and conditions set
forth therein; and    
WHEREAS, Existing Borrowers have requested that the Administrative Agent, acting
on behalf of the Lenders pursuant to Section 2.21(d) of the Existing Credit
Agreement, amend certain provisions of the Existing Credit Agreement and certain
other Loan Documents, to confirm the addition of the New Borrower, the
substitution of the new Collateral Property and the substitution of the new
Qualified Manager, Wyndham Hotel Management, Inc., a Delaware corporation, in
place of Intercontinental Hotels Group Resources, Inc.; and the Administrative
Agent has agreed to so amend certain provisions of the Existing Credit Agreement
and certain other Loan Documents on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment No. 1,
the parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Existing Credit Agreement.
2.    Amendment to the Existing Credit Agreement. As of the First Amendment
Effective Date (as defined in Section 4 hereof), the Existing Credit Agreement
is hereby amended as follows:


2.1.    Each of the following definitions is added to Section 1.01 of Existing
Credit Agreement in alphabetical order:


““Charleston Management Agreement” means the Management Agreement dated as of
January 18, 2013, and effective as of March 1, 2013, as amended and assigned, by
and between Hospitality Operating Lessee, as “Owner,” and Wyndham, as “Manager,”
with respect to the Charleston Property.





--------------------------------------------------------------------------------



“Charleston Operating Lease” means the Lease Agreement dated as of July 27,
1998, as amended and assigned, by and between Charleston Owner and Hospitality
Operating Lessee for the Charleston Property.
“Charleston Owner” means Charleston Mills House Hotel, L.L.C., a Delaware
limited liability company.
“Wyndham” shall mean Wyndham Hotel Management, Inc., a Delaware corporation.”
2.2.    Each of the following definitions appearing in Section 1.01 of the
Existing Credit Agreement is hereby deleted and replaced in its entirety as
follows:


““Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto, and any entity that becomes a Borrower pursuant to Section
2.21(f), including the Charleston Owner.
“Houston Management Agreement” means the Management Agreement dated as of
January 18, 2013, and effective as of March 1, 2013, as amended and assigned, by
and between Hospitality Operating Lessee, as “Owner,” and Wyndham, as “Manager,”
with respect to the Houston Property.
“Management Agreements” means the Charleston Management Agreement, the Dana
Point Management Agreement, the Charlotte Management Agreement, the Houston
Management Agreement, the Mandalay Beach Management Agreement, the Miami
Management Agreement, the Philadelphia Management Agreement, the Pittsburgh
Management Agreement and the Santa Monica Management Agreement or, if the
context requires, any Replacement Management Agreement executed in accordance
with the terms and provisions of this Agreement and “Management Agreement” means
any of the Management Agreements.
“Operating Leases” means the Charleston Operating Lease, the Dana Point
Operating Lease, the Charlotte Operating Lease, the Houston Operating Lease, the
Mandalay Beach Operating Lease, the Miami Operating Lease, the Philadelphia
Operating Lease, the Pittsburgh Operating Lease and the Santa Monica Operating
Lease, and any operating lease relating to any Substitute Property, and
“Operating Lease” means any one of the Operating Leases.
“Philadelphia Management Agreement” means the Management Agreement dated as of
January 18, 2013, and effective as of March 1, 2013, as amended and assigned, by
and between Hospitality Operating Lessee, as “Owner,” and Wyndham, as “Manager,”
with respect to the Philadelphia Property.
“Pittsburgh Management Agreement” means the Management Agreement dated as of
January 18, 2013, and effective as of March 1, 2013 as further amended and
assigned, by and between Hospitality Operating Lessee, as “Owner,” and Wyndham,
as “Manager,” with respect to the Pittsburgh Property.
“Santa Monica Management Agreement” means the Management Agreement dated as of
January 18, 2013, and effective as of March 1, 2013, as amended and assigned, by
and between Hospitality Operating Lessee, as “Owner,” and Wyndham, as “Manager,”
with respect to the Santa Monica Property.

2

--------------------------------------------------------------------------------



“Substitute Property” means the Charleston Property and any other Proposed
Substitute Property which becomes Collateral pursuant to the terms and
conditions of Section 2.21, once the Substitution Date has occurred with respect
to each such Proposed Substitute Property.”
2.3.    Section 6.15 of the Existing Credit Agreement is hereby deleted and
replaced in its entirety as follows:


6.15    Fee and Leasehold Ownership. Hospitality Owner is the sole legal and
equitable fee owner of good and marketable, record title to the Charlotte
Property, the Mandalay Beach Property, and the Santa Monica Property, in each
case subject only to Permitted Liens. Dana Point Owner is the sole legal and
equitable fee owner of good and marketable to title to the Dana Point Property,
subject only to Permitted Liens. The Philadelphia Affiliate Ground Lessor is the
sole legal and equitable fee owner of the Philadelphia Property, subject only to
Permitted Liens. Miami Owner is the sole legal and equitable fee owner of, has
good and marketable title to, and after recordation of the deed relating
thereto, has record title to, the Miami Property, subject only to Permitted
Liens. Charleston Owner is the sole legal and equitable fee owner of, has good
and marketable title to, and after recordation of the deed relating thereto, has
record title to, the Charleston Property, subject only to Permitted Liens. Each
Ground Lessee is the owner of good and marketable, record title to the leasehold
estate under its applicable Ground Lease, subject only to Permitted Liens; and
each Operating Lessee is the legal and equitable owner of good and marketable,
record title to the leasehold estate under its applicable Operating Lease
subject only to Permitted Liens.
2.4.    Section 9.01(a)(i)(C) of the Existing Credit Agreement is hereby amended
by adding the clause “and the Charleston Property” immediately following the
words “Miami Property”.


2.5.    The defined term “IHG” shall be deleted in its entirety, and each
reference to IHG shall be deleted and shall be replaced with “Wyndham”.


2.6.     The Existing Credit Agreement is amended to delete each of the
Schedules thereto and to replace such Schedules with those attached hereto as
Attachment A.


3.    Provisions of General Application.
3.1.    Representations and Warranties. Borrowers hereby represent and warrant
as of the date hereof that (a) each of the representations and warranties of
Borrowers contained in the Existing Credit Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with the
Existing Credit Agreement or this Amendment No. 1 are true as of the date as of
which they were made and are true in all material respects (unless such
representations are qualified as to “materiality”, “Material Adverse Effect” or
with similar language, in which case such representations shall be true in all
respects) at and as of the date of this Amendment No. 1 (except to the extent
that such representations and warranties expressly speak as of a different
date), (b) no Default or Event of Default exists on the date hereof, (c) the
organizational documents of (i) each of the Existing Borrowers (other than the
Miami Owner) attached to the Secretary's Certificate dated as of March 4, 2011,
and (ii) the Miami Owner attached to the Secretary's Certificate

3

--------------------------------------------------------------------------------



dated as of December 11, 2012, in each case remain in full force and effect and,
except for such certified copies of amendments or modifications to
organizational documents provided to Administrative Agent and counsel thereto,
such organizational documents have not been amended, modified, annulled,
rescinded or revoked since March 4, 2011 or December 11, 2012, respectively, and
(d) this Amendment No. 1 and each other Loan Document, certificate or other
documentation delivered in connection herewith has been duly authorized,
executed and delivered by each of Borrowers and is in full force and effect as
of the First Amendment Effective Date, and the agreements and obligations of
each of Borrowers contained herein and therein constitute the legal, valid and
binding obligations of each of Borrowers, enforceable against it in accordance
with their respective terms, except to the extent that the enforcement thereof
or the availability of equitable remedies may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws now or hereafter in effect relating to or
affecting creditors, rights generally or by general principles of equity, or by
the discretion of any court in awarding equitable remedies, regardless of
whether such enforcement is considered in a preceding in equity or at law.
3.2.    No Other Changes. Except as otherwise expressly provided or contemplated
by this Amendment No. 1, all of the terms, conditions and provisions of the
Existing Credit Agreement remain unaltered and in full force and effect and are
hereby ratified and confirmed in all respects. The Existing Credit Agreement and
this Amendment No. 1 shall be read and construed as one agreement.
3.3.    Governing Law. THIS AMENDMENT No. 1 SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
3.4.    Assignment. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective permitted successors
and assigns.
3.5.    Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 1, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.
3.6    Loan Documents. This Amendment No. 1 shall be deemed to be a Loan
Document under the Existing Credit Agreement and shall be construed,
administered, and applied in accordance with all of the terms and provisions of
the Loan Documents.
3.7    Further Assurances. Borrowers shall, at any time and from time to time
following the execution of this Amendment No. 1, execute and deliver all such
further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment
No. 1, in each case, as reasonably determined by Administrative Agent.

4

--------------------------------------------------------------------------------



3.8    Credit Agreement References. On and after to the First Amendment
Effective Date, each reference in the Existing Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference to
the Credit Agreement by the words “thereunder”, “thereof” or words of like
import in any Loan Document or other document executed in connection with the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement, as amended by this Amendment No. 1 and any other amendments effective
prior to the date hereof.
4.    Effectiveness of this Amendment No. 1. This Amendment No. 1 shall become
effective and the Substitute Property shall become Collateral Property hereunder
on the date on which the following conditions precedent are satisfied (the
“First Amendment Effective Date”):
(a)    Pursuant to Section 2.21(d) of the Existing Credit Agreement, each of the
Administrative Agent, Borrowers and Guarantors shall have executed and delivered
this Amendment No. 1, and Borrowers shall have delivered all other
documentation, opinions, certificates (including the certificate delivered
pursuant to Section 2.21(c) of the Existing Credit Agreement) and other
materials that would have been required by Section 5.01 of the Existing Credit
Agreement, had the Charleston Property been a Collateral Property as of the
Restatement Date and any other material required by Section 2.21 of the Existing
Credit Agreement so that all conditions to the Substitution Date with respect to
the Charleston Property have been satisfied. The Administrative Agent shall have
executed and/or delivered each release document required to release the Released
Borrowers from the Loan Documents and requested by the Borrower Representative,
subject to any continuing indemnification obligations that would otherwise
survive repayment of the Loan.
(b)    The representations and warranties of Borrowers contained in the Existing
Credit Agreement and each of the other Loan Documents shall be true and correct
in all material respects on and as of the First Amendment Effective Date (except
to the extent that such representations and warranties expressly speak as of a
different date);
(c)     On and as of the First Amendment Effective Date, no Default or Event of
Default shall have occurred and be continuing;
(d)    Since the Restatement Date, there shall not have been any material
adverse change in the business, condition, operations, performance, or
properties of Borrowers that is reasonably likely to or which could reasonably
be expected to have or result in a Material Adverse Effect;
(e)    In addition to the certificate delivered under clause (a) above,
Borrowers shall have delivered a certificate of an Authorized Officer (1)
containing incumbency certificates of Borrowers and Guarantors, (2) attaching
resolutions authorizing this Amendment No. 1, (3) confirming (x) no changes to
the Organizational Documents of Existing Borrowers and Guarantors from those
copies delivered on the Restatement Date and (y) satisfaction of the condition
set forth in clause (d) above, and attaching Organizational Documents of New
Borrower, and (4) certifying as true, accurate and in full force and effect all
of the new Management Agreements with Wyndham, entered into as of January 18,
2013 and effective as of March 1, 2013.

5

--------------------------------------------------------------------------------



(f)    Borrowers shall have paid to Administrative Agent, for its own account,
all fees and expenses (including legal fees and expenses) that are due and
payable as of the date hereof.
[Remainder of page left blank intentionally]





6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment No. 1 as of the date first set forth above.


BORROWERS:
 
FELCOR/JPM HOSPITALITY (SPE), L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR/JPM BOCA RATON HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM BOCA RATON LEASING (SPE), L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
MIAMI AP HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President




--------------------------------------------------------------------------------



JOINDER OF NEW BORROWER:    The Borrower signatory below (“New Borrower”)
acknowledges, agrees and confirms that, by its execution of this Amendment No.
1, such New Borrower shall become a party to the Existing Credit Agreement (as
amended by Amendment No. 1) (as so amended, the “Credit Agreement”) and the
Environmental Indemnity as a “Borrower” as of the date hereof and shall have all
of the rights and obligations of a “Borrower” thereunder as if such Borrower had
executed the Credit Agreement on the Restatement Date. New Borrower hereby
ratifies, as of the date hereof, and agrees to be bound as a “Borrower” by, all
of the terms, provisions and conditions contained in the Credit Agreement and
the Environmental Indemnity. New Borrower hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
a Borrower contained in the Credit Agreement. From and after the date hereof,
all references in the Loan Documents to the “Borrowers” shall for all purposes
be deemed to include the undersigned New Borrower. Without limiting the
forgoing, New Borrower hereby appoints and authorizes the Borrower
Representative to act as its representative in accordance with the Credit
Agreement and each of the other Loan Documents.


 
 
CHARLESTON MILLS HOUSE HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President






--------------------------------------------------------------------------------



GUARANTORS AND PRINCIPALS:    Each Guarantor and Principal, as applicable, by
its signature below hereby (i) acknowledges Amendment No. 1 to the Existing
Credit Agreement, which amends the Existing Credit Agreement to add Charleston
Mills House Hotel, L.L.C. as a New Borrower, (ii) reaffirms (or in the case of
the Principal of the New Borrower, confirms) (a) its pledge or guaranty
(including the Environmental Indemnity), as applicable, as security for the
payment and performance when due of all of the Obligations of all Borrowers
(including the New Borrower) in accordance with the applicable Loan Documents to
which it is a party, including the Credit Agreement, and (b) the
representations, warranties and covenants set forth in Sections 6.34 and 7.23(e)
of the Credit Agreement, as applicable, and (iii) confirms that the Loan
Document(s) to which is party shall remain in full force and effect after giving
effect to Amendment No. 1 to the Existing Credit Agreement.


 
 
FELCOR/JPM HOSPITALITY HOLDCO (SPE), L.L.C.,
 
 
as Principal of Hospitality Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM HOSPITALITY LEASING HOLDCO (SPE), L.L.C.,
 
 
as Principal of Hospitality Operating Lessee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING LIMITED PARTNERSHIP,
 
 
as Principal of Dana Point Owner
 
 
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
 
Name:
Bianca S. Green
 
 
 
 
Title:
Vice President








--------------------------------------------------------------------------------



 
 
FELCOR TRS HOLDINGS, L.L.C.,
 
 
as Principal of Dana Point Operating Lessee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR PENNSYLVANIA COMPANY, L.L.C.,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING TRUST INCORPORATED,
 
 
a Maryland corporation
 
 
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
 
Name:
Bianca S. Green
 
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CHARLESTON MILLS HOUSE HOTEL HOLDCO, L.L.C.,
 
 
as Principal of Charleston Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bianca S. Green
 
 
 
Name:
Bianca S. Green
 
 
 
Title:
Vice President




--------------------------------------------------------------------------------





LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent on behalf of the Lenders
 
 
pursuant to Section 2.21 (d)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marc Costantino
 
 
 
Name:
Marc Costantino
 
 
 
Title:
Executive Director
 
 
 
 
 




